09/29/2020



                                                                                   Case Number: AC 17-0694




           IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA

                                                       Cause No. AC 17-0694
  IN RE ASBESTOS LITIGATION,
                                                       ORDER APPROVING
                                                         DISBURSEMENT
                                                  (Robinson Insulation Receivership)
           Consolidated Cases




           Counsel for Jeremiah and Karen Hartle, Matthew Bergman, with the consent

  of the Receiver for Robinson Insulation, Nancy Gibson, counsel for certain Libby

  Plaintiffs, Allan McGarvey, and counsel for additional Libby Plaintiffs, Kovaich

  Snipes Johnson P.C, has moved the Court to authorize the Receiver’s immediate

  disbursement of the Hartles’ settlement proceeds from against Robinson Insulation

  Company (“Robinson”) and its insurers in Cause No. DV-15-2018- 532B (“Motion

  for Disbursement”).

           The court finds and concludes as follows:

      1.       This Court’s March 23, 2018, Order (herein “Order”) creating the

receivership granted authority for the receiver to make demands that the insurers settle

claims against Robinson (Order ¶1(c)). The Order




                                         1
requires that the Receiver obtain this Court’s approval of “specific proposals” for

settlement (Order ¶2).

      2.      On April 20, 2020, following review of the Settlement agreement, the

Court entered an Order approving the settlement between the Hartles and Robinson

Insulation.

      3.      The April 20, 2020 Order stated that the settlement proceeds would be

paid to the Receiver and held until the Court approved disbursement upon a motion to

be filed by the Hartles.

      4.      The April 20, 2020 Order further stated that any concerns by the Libby

Plaintiffs or others with respect to any limited funds of indemnity insurance coverage

of claims against Robinson will be addressed upon the Hartles’ motion for

disbursement.

      5.      The Receiver for Robinson, on behalf of its creditors, as well as separate

counsel for the Libby Plaintiffs, have had an opportunity to review the Hartles’ Motion

for Distribution and have indicated no objection.

      6.      Disbursement of the Hartles’ settlement proceeds is in the best interests

of the Robinson Receivership estate because it achieves a release of the Hartles’ claims

against Robinson and Robinson’s co-insureds.

      7.      Counsel for the Hartles, in support of their Motion for Disbursement, has

submitted evidence of the reasonableness of their Settlement with Robinson Insulation,

including a record demonstrating:
                                         2
                     a. The extensive damages suffered by the Hartles in excess of
                        the Settlement amount;

                     b. Clear evidence of liability, trial risk, and additional expense
                        to Robinson in the Hartles’ underlying case;

                     c. That the Settlement was the result of a multi-year litigation
                        between the Hartles and Robinson and arms-length
                        negotiation between the Hartles, Robinson, and Robinson’s
                        insurers; and

                     d. The rights of Robinson’s creditors and the Libby Plaintiffs are
                        adequately represented by the Robinson Receiver and
                        separate counsel, who do not object to the Motion for
                        Disbursement.


      Wherefore, IT IS HEREBY ORDERED:

      1.    The Hartles’ Motion for Disbursement is GRANTED.

      2.    The Receiver for Robinson Insulation, Nancy Gibson, is authorized to

disburse the proceeds of the Hartles-Robinson Settlement to counsel for the Hartles,

consistent with the provisions of the Settlement Agreement.

      DATED 9/29/2020 AND ELECTRONICALLY SIGNED BELOW.




                                                 D    ict Court Judge




                                       3